          Case 7:18-cr-00625-KMK
          Case 7:18-cr-00625-KMK Document
                                 Document 94
                                          93 Filed
                                             Filed 03/29/21
                                                   03/26/21 Page
                                                            Page 1
                                                                 1 of 1
                                                                   of 1


                                                   MEMO ENDORSED
                                Paul P. Rinaldo
                                 Attorney At Law

50 Main Street, Suite 1000
White Plains, NY 10606
(914) 374-2337
Email: prinaldolaw@aoLcom


                                           March 26, 2021

BY ECF

Honorable Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

                Re: United States v. Andrea Grossman
                    18 CR 625(KMK)

Dear Judge Karas:

     I write, with the consent of the government, to respectfully
request an adjournment of the defendant's sentencing currently
scheduled for April 20, 2021.

     Based upon the extended limitations on in-person proceedings
outlined in Chief Judge McMahon's Fourth Standing Order, 20 Misc.
176(CM) and the defendant's desire to be sentenced in person, I
respectfully request that Ms. Grossman's sentencing be adjourned
until any date convenient to the Court after July 5, 2021.

        Thank you for your consideration.


                                           Respectfully submitted,

                                           / s / Paul P. Rinaldo

                                           Paul P. Rinaldo




                                             SQ ORDERED


                                               KE:<NETH M.   iJ1}/)J-:V /
